Appellate Case: 21-2007     Document: 010110726939       Date Filed: 08/19/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                        UNITED STATES COURT OF APPEALS                      August 19, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2007

  FRANCIS WOODY,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                             for the District of New Mexico
                            (D.C. No. 1:18-CR-03902-JB-1)
                        _________________________________

 Todd B. Hotchkiss, Albuquerque, New Mexico, for Defendant-Appellant.

 Raquel Ruiz-Velez, Assistant United States Attorney (Fred J. Federici, Acting United
 States Attorney, with her on the briefs), Albuquerque, New Mexico, for Plaintiff-
 Appellee.
                         _________________________________

 Before MORITZ, EBEL, and KELLY, Circuit Judges.
                   _________________________________

 EBEL, Circuit Judge.
                          _________________________________

       In August 2019, Defendant-Appellant Francis Woody was tried and convicted

 of one count of aggravated sexual abuse in violation of 18 U.S.C. §§ 1153, 2241(c)

 and 2246(2)(C), and two counts of abusive sexual contact in violation of 18 U.S.C.
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022    Page: 2



 §§ 1153, 2244(a)(5) and 2246(3). The district court sentenced him to life

 imprisonment on each count, to run concurrently.

       Evidence presented against Mr. Woody at trial included incriminating

 statements he made during two separate encounters with federal agents, as well as a

 doctor’s testimony that one of Mr. Woody’s victims identified Mr. Woody as her

 abuser during a medical examination. Mr. Woody appeals his convictions, asserting

 that the district court should have suppressed his statements to the federal agents

 because the agents violated his constitutional rights and, separately, should have

 excluded the doctor’s testimony as inadmissible hearsay. Mr. Woody also challenges

 his life sentence as substantively unreasonable. Exercising our jurisdiction under 28

 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we find no merit in these arguments and thus

 AFFIRM Mr. Woody’s convictions and sentence.

                                  I.     BACKGROUND

           A. Factual Background

       In October 2016, Jane Doe 1 was an eight-year-old member of the Navajo

 Nation who lived with her mother and stepfather Mr. Woody in Ojo Encino, New

 Mexico, most of the time. While temporarily staying with her father in Torreon, New

 Mexico, Jane Doe 1 told her father that Mr. Woody had been sexually abusing her.

 Her father brought her to a hospital, where she was examined in the emergency room

 by Dr. Stephen Pilon. Dr. Pilon took Jane Doe 1’s medical history, at which point

 Jane Doe 1 told Dr. Pilon that Mr. Woody had been molesting her by kissing her and

 touching her genitals, with the last incident of abuse occurring about 30 days prior to

                                            2
Appellate Case: 21-2007    Document: 010110726939       Date Filed: 08/19/2022   Page: 3



 the hospital visit. Dr. Pilon examined Jane Doe 1 and found no signs of physical

 injury. He then reported the sexual abuse to Navajo Nation Social Services, which

 referred the case to the Federal Bureau of Investigation (FBI).

       On April 25, 2018, FBI Special Agents Ross Zuercher and Thaddeus Clancy

 sought out Mr. Woody to follow up on the report and located him at his niece’s house

 in New Mexico. The agents drove an unmarked car and were dressed in plain

 clothes, with their firearms concealed. Upon arriving at the house, they saw a man

 lying under a car in the front yard, performing repairs. They approached the man and

 identified themselves as FBI agents looking for Mr. Woody. The man identified

 himself as Mr. Woody. Agent Zuercher asked Mr. Woody if he would speak to them

 and suggested going somewhere with more privacy than the front yard, where Mr.

 Woody’s girlfriend was also present. Mr. Woody agreed and led the agents inside his

 niece’s mobile home. The agents sat on one couch in the living room while Mr.

 Woody sat on the couch closer to the door, three or four feet away from the agents.

 The ensuing conversation was recorded by Agent Zuercher.

       After preliminary questioning and general discussions about Mr. Woody and

 his family, Agent Zuercher asked Mr. Woody about the specific claims of abuse

 made by Jane Doe 1. Mr. Woody denied the allegations at first. Agent Zuercher told

 Mr. Woody that if the abuse was “a one-time thing,” it could be “explained away”

 and would be “no big deal.” Supp. R. Vol. II, Exh. 3A at 30:35-31:20, 31:36-31:41.

 Mr. Woody said that he might have done it when he was drunk because he could not

 remember any of the alleged abuse. Agent Zuercher then assured Mr. Woody that he

                                            3
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022    Page: 4



 would not be arrested that day, but emphasized that the agents needed “to know what

 happened that night just so we can make sure that we’ve covered everything that we

 needed to cover.” Id. at 37:23-37:38. Mr. Woody eventually admitted that he once

 touched and partially penetrated Jane Doe 1’s vagina with his finger. At Agent

 Zuercher’s request, Mr. Woody drew a diagram of the penetration and wrote an

 apology letter to Jane Doe 1. Mr. Woody denied any other instances of abuse against

 Jane Doe 1 or another alleged victim, however. The agents told Mr. Woody they

 might call him in later for further questioning or a polygraph test. Shortly thereafter,

 they shook his hand and left the residence.

       After this April 25 interview, Agent Zuercher spoke with Jane Doe 2, whose

 mother had been married to Mr. Woody for about ten years until their separation in

 May 2006, when Jane Doe 2 was approximately thirteen years old. The three lived

 on the Navajo Nation in New Mexico during the marriage. Jane Doe 2 recalled

 multiple instances where she was sexually abused as a child by Mr. Woody, the

 earliest being a time when he touched her vagina over her clothes when she was

 about six years old. The abuse continued until Jane Doe 2 and her mother left Mr.

 Woody’s house in 2006.

       After interviewing Jane Doe 2, Agent Zuercher contacted Mr. Woody and

 asked him to meet again for more questioning. Mr. Woody agreed and they

 scheduled an October 23, 2018, meeting at a state police station in Cuba, New

 Mexico, approximately thirty miles from Mr. Woody’s town. When Mr. Woody

 arrived at the station at 9:00 AM on October 23, Agent Zuercher let him in and shook

                                            4
Appellate Case: 21-2007   Document: 010110726939        Date Filed: 08/19/2022    Page: 5



 his hand. He also introduced Mr. Woody to Agent Marcus McCaskill, an FBI

 polygraph examiner. Both agents were in plain clothes, and Agent Zuercher’s

 weapon was concealed while Agent McCaskill was unarmed. Their badges were

 likewise not visible. Mr. Woody was not patted down, searched, handcuffed, or

 otherwise restrained.

        Agent McCaskill led Mr. Woody to an interview room where the polygraph

 equipment had been set up. Agent McCaskill closed the door to the room behind

 them but did not lock it; Agent Zuercher waited outside the room. Agent McCaskill

 and Mr. Woody sat down facing each other at the table with the equipment. Agent

 McCaskill explained to Mr. Woody that he would make sure Mr. Woody understood

 his rights and confirmed that Mr. Woody was still willing to take the polygraph test.

 Agent McCaskill also told Mr. Woody that he was free to leave at any time if he did

 not wish to waive his rights or take the polygraph examination. Agent McCaskill

 then showed Mr. Woody a standard advice-of-rights form that explained the rights set

 forth in Miranda v. Arizona, 384 U.S. 436 (1966). Agent McCaskill read portions of

 the form aloud and explained it to Mr. Woody. After going through the form, Agent

 McCaskill asked Mr. Woody if he understood his rights, and Mr. Woody said that he

 did.

        Next, Agent McCaskill asked Mr. Woody if he wanted to answer questions

 without an attorney present. Mr. Woody twice responded, “I guess,” and both times

 Agent McCaskill told him that he needed a clearer answer than that, stating, “If you

 want an attorney, if you don’t want to answer questions today, then that’s your right.”

                                           5
Appellate Case: 21-2007    Document: 010110726939       Date Filed: 08/19/2022    Page: 6



 R. Vol. III at 101. In response to Agent McCaskill’s request for a yes or no answer

 to whether Mr. Woody would answer questions without counsel, Mr. Woody said, “I

 will.” Id. at 102. Mr. Woody also signed the advice-of-rights form, which included a

 waiver of his Miranda rights, on Agent McCaskill’s computer screen.

       Agent McCaskill then pulled up the FBI’s separate consent form for polygraph

 interviews and went over it with Mr. Woody. He reiterated that Mr. Woody did not

 have to take the polygraph and could leave at any time. Mr. Woody signed the form

 and agreed to continue with the polygraph examination.

       With the forms sorted out, Agent McCaskill began asking questions, but did

 not yet begin the polygraph test. He first asked Mr. Woody about his background,

 criminal history, alcohol use, health, and employment before asking about the

 specific sexual abuse allegations made by Jane Doe 2. Agent McCaskill expected

 Woody to deny the allegations, but instead Mr. Woody admitted to using Jane Doe

 2’s hand to touch his penis. Because of this admission, Agent McCaskill decided not

 to continue with the polygraph and stepped out of the room to inform Agent

 Zuercher. The two agents came back in together and restarted the questioning of Mr.

 Woody without the polygraph, recording the conversation. Mr. Woody repeated his

 admission of an incident where he sexually abused Jane Doe 2 when she was about

 ten years old, and further admitted to a similar act on a second occasion during that

 same time period. Mr. Woody also admitted to digitally penetrating Jane Doe 1’s

 vagina on one occasion when she was very young.



                                            6
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 7



         After the questioning and at the agents’ request, Mr. Woody wrote an apology

 letter to Jane Doe 2. The agents shook his hand and thanked him for talking to them.

 Mr. Woody then left the station.

            B. Procedural Background

         A grand jury charged Mr. Woody with aggravated sexual abuse of Jane Doe 1,

 in violation of 18 U.S.C. §§ 1153, 2241(c) and 2246(2)(C), and two counts of abusive

 sexual contact with Jane Doe 2, in violation of 18 U.S.C. §§ 1153, 2244(a)(5) and

 2246(3).

         Prior to his jury trial, Mr. Woody filed motions to suppress the statements he

 made during both the April 25 encounter with agents and the October 23 encounter

 with agents, asserting that the agents violated his constitutional rights in obtaining

 the statements. The government opposed the motions, and the district court denied

 them.

         Separately, the government sought to introduce testimony from Dr. Pilon

 regarding Jane Doe 1’s statements identifying Mr. Woody as her abuser. The

 government asserted that this testimony was admissible under the hearsay exception

 for statements made for the purpose of medical diagnosis. See Fed. R. Evid. 803(4).

 Mr. Woody opposed the motion to admit, but the district court determined that the

 testimony was indeed admissible under Rule 803(4).

         As a result, during Mr. Woody’s two-day trial in August 2019, the jury heard

 evidence of Mr. Woody’s admissions to the agents and Jane Doe 1’s identification of



                                             7
Appellate Case: 21-2007   Document: 010110726939        Date Filed: 08/19/2022   Page: 8



 him as her abuser to Dr. Pilon. The jury convicted Mr. Woody of all three charged

 counts.

       After the trial, a Presentence Investigation Report (PSR) was prepared for Mr.

 Woody’s sentencing. It calculated a total offense level of 43 and a criminal history

 category of I, resulting in a recommended sentence of life imprisonment under the

 federal sentencing guidelines. Mr. Woody asked the district court to vary downward

 to a sentence of 30 years based on sentencing factors such as his age, good

 relationship with his family, and work ethic. The government sought a life sentence

 based on the PSR recommendation and the 18 U.S.C. § 3553(a) factors. The district

 court ultimately sentenced Mr. Woody to life imprisonment on each count, to be run

 concurrently.

       On February 5, 2021, Mr. Woody filed a timely appeal of his convictions and

 his sentence, which we now review.

                                   II.   DISCUSSION

       Mr. Woody raises four distinct issues to this court. He appeals the denial of

 his motion to suppress the statements he made during the April 25 FBI interview, the

 denial of his motion to suppress his October 23 statements to the FBI agents, the

 admission of Dr. Pilon’s testimony as to Jane Doe 1’s identification of Mr. Woody,

 and the substantive reasonableness of his life sentence. We address and reject each

 argument in turn.




                                           8
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 9



           A. Motion to Suppress April 25 Statements

       Mr. Woody first argues that the district court erred in denying his motion to

 suppress the statements he made when the FBI agents interviewed him at his niece’s

 home on April 25, 2018, because his Fourth Amendment rights were violated when

 the agents seized him without his consent.1 In reviewing the denial of a motion to

 suppress, we examine the district court’s legal determinations de novo and its factual

 findings for clear error, United States v. Cook, 599 F.3d 1208, 1213 (10th Cir. 2010),

 though the facts here are largely undisputed. We also “view[] the evidence in the

 light most favorable to the district court’s [factual] finding.” Id.

       The Fourth Amendment protects citizens against “unreasonable searches and

 seizures.” U.S. Const. Amend. IV. In applying the Fourth Amendment to alleged

 seizures by law enforcement, this court has distinguished between “consensual

 encounters which do not implicate the Fourth Amendment”; “investigative detentions

 which are Fourth Amendment seizures of limited scope and duration”; and “arrests,

 the most intrusive of Fourth Amendment seizures.” United States v. Torres-Guevara,

 147 F.3d 1261, 1264 (10th Cir. 1998) (quoting United States v. Shareef, 100 F.3d


 1
   Though Mr. Woody’s arguments related to the April 25 encounter focus primarily
 on the Fourth Amendment, he occasionally cites case law discussing the meaning of
 “custody” under the Fifth Amendment and cursorily mentions the Fifth Amendment
 as a basis for his claim. Aplt. Br. at 43 (citing United States v. Griffin, 7 F.3d 1512,
 1517 (10th Cir. 1993); Aplt. Br. at 49 (“The seizure of Mr. Woody was unreasonable
 in violation of his Fourth and Fifth Amendment rights.” (emphasis added)). But Mr.
 Woody never makes a substantive Fifth Amendment argument as to the April 25
 encounter, so to the extent that he tried to raise one, we find it inadequately briefed
 and thus waived. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841
 (10th Cir. 2005).
                                             9
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022       Page: 10



  1491, 1500 (10th Cir. 1996)). Mr. Woody asserts that his encounter with FBI agents

  on April 25 was an investigative detention—which required at least reasonable

  suspicion to be constitutional, see id.—while the government argues that the

  encounter was consensual and thus did not implicate the Fourth Amendment.

  Because the government has not asserted the existence of reasonable suspicion either

  on appeal or to the district court below, the only question before us is whether the

  encounter was consensual. If not, the encounter was an investigative detention by the

  agents without reasonable suspicion, thereby violating Mr. Woody’s Fourth

  Amendment rights.2 See Florida v. Royer, 460 U.S. 491, 500 (1983) (holding that the

  government bears the burden of demonstrating reasonable suspicion).

        In order to determine whether this encounter was consensual, we must

  “consider all the circumstances surrounding the encounter to determine whether the

  police conduct would have communicated to a reasonable person that the person was

  not free to decline the officers’ requests or otherwise terminate the encounter.”

  Florida. v. Bostick, 501 U.S. 429, 439 (1991). This court has developed a non-

  exhaustive list of factors to consider in determining whether a suspect would feel free

  to terminate the encounter:

               [(1)] the location of the encounter, particularly whether the
               defendant is in an open public place where he is within the
               view of persons other than law enforcement officers;


  2
    Mr. Woody then asserts that his incriminating statements were “fruit of the
  poisonous tree” and thus inadmissible. Aplt. Br. at 50. But because we ultimately
  find the encounter consensual and constitutional, we do not address whether the
  statements were fruit of any Fourth Amendment violation.
                                            10
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022    Page: 11



               [(2)] whether the officers touch or physically restrain the
               defendant;
               [(3)] whether the officers are uniformed or in plain clothes;
               [(4)] whether their weapons are displayed;
               [(5)] the number, demeanor and tone of voice of the
               officers;
               [(6)] whether and for how long the officers retain the
               defendant’s personal effects such as tickets or
               identification; and
               [(7)] whether or not they have specifically advised
               defendant at any time that he had the right to terminate the
               encounter or refuse consent.

  United States v. Lopez, 443 F.3d 1280, 1284 (10th Cir. 2006) (quoting United States

  v. Spence, 397 F.3d 1280, 1283 (10th Cir. 2005)). No single factor is dispositive, but

  the “strong presence of two or three factors” may be sufficient to support the

  conclusion a seizure occurred. Id. at 1284–85 (quoting Fuerschbach v. Southwest

  Airlines Co., 439 F.3d 1197, 1203 (10th Cir. 2006)). We thus examine the presence

  of each factor in this case, as well as other facts that Mr. Woody highlights to argue

  that the encounter was a seizure.

               i.     Location of the encounter

        As Mr. Woody notes, his conversation with the FBI agents on April 25 took

  place inside his niece’s home, out of public view. This factor thus weighs in Mr.

  Woody’s favor to show that the encounter was not consensual. Id. That said, we

  think the weight of this factor is minimal given that Mr. Woody specifically agreed to

  speak with the agents inside. See United States v. Spence, 397 F.3d 1280, 1284 (10th

  Cir. 2005) (finding that the defendant’s “agreement to allow the agents inside his

  home weighs toward the conclusion that the encounter was voluntary”).


                                            11
Appellate Case: 21-2007      Document: 010110726939      Date Filed: 08/19/2022    Page: 12



        Mr. Woody also complains that the location of the agents’ initial approach, in

  the home’s front yard where Mr. Woody was lying under a car, weighs against a

  finding of consent because “the FBI agents showed their authority by going onto

  private property without any permission” and “Mr. Woody could not just walk away

  as he was at someone else’s private residence in the midst of repairing a vehicle.”

  Aplt. Br. at 47, 48–49. We do not find these facts relevant to the analysis. We have

  already accounted for the fact that Mr. Woody was interviewed at a private residence,

  and the fact that he could not “walk away” since he was in the middle of car repairs

  does not mean a reasonable person would have felt unable to “decline the officers’

  request or otherwise terminate the encounter” there. Bostick, 501 U.S. at 429.

               ii.    Touching and physical restraints

        The only touching between the officers and Mr. Woody were their handshakes

  at the beginning and end of the interaction, which were certainly not gestures that

  would indicate a person was not free to terminate the encounter. Though the

  conversation—to which Mr. Woody agreed—took place inside the niece’s house with

  the door closed, the record does not indicate that the door was locked, and indeed Mr.

  Woody was sitting closer to the door than the officers on the opposite couch. Thus,

  there were no physical restraints, and this factor does not weigh in favor of finding

  the encounter a seizure.

               iii.   Uniforms and weapons

        The officers were in plain clothes and never showed their weapons. This

  factor, too, favors finding that the encounter was consensual.

                                            12
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 13



                iv.    Number and demeanor of officers

         Mr. Woody does not contend that two officers were so many as to give a

  reasonable person the impression that he would be unable to decline their request to

  speak with them. Nor could he make such a contention, without more. See United

  States v. Jones, 525 F.3d at 1242 (stating that an encounter with four agents did not

  weigh in favor of concluding that the suspect was seized in light of officers’

  appearance and demeanor). Furthermore, the district court found that Agents

  Zuercher and Clancy “spoke to Woody throughout the interview in conversational

  and respectful tones.” R. Vol. I at 414. This factor thus does not favor seizure.

                v.     Retention of defendants’ personal effects

         The agents here did not take any personal effects from Mr. Woody at any time,

  and so this factor is not relevant to our analysis.

                vi.    Advising of right to refuse

         Mr. Woody emphasizes that the agents did not specifically inform Mr. Woody

  that he had the right to refuse to speak to them. This factor thus favors a finding of

  seizure, but it is by no means dispositive. To the contrary, “[t]here is no per se rule

  requiring such an advisement.” United States v. Little, 18 F.3d 1499, 1505 (10th Cir.

  1994) (en banc) (citations omitted).

                vii.   Totality of the circumstances

         Viewed collectively, the above factors are not sufficient to establish that a

  reasonable person in Mr. Woody’s position would have felt that he “was not free to

  decline the officers’ requests or otherwise terminate the encounter.” Bostick, 501

                                              13
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022      Page: 14



  U.S. at 439. The fact that the conversation took place inside a private residence and

  the fact that the agents did not specifically tell Mr. Woody he was free to leave are

  simply not enough to turn the encounter into an investigative detention, when

  accounting for other factors such as Mr. Woody’s agreement to speak to the agents

  inside, the agents’ friendly demeanor and plain-clothes appearance, and the lack of

  any physical restraint on Mr. Woody.

        That said, the above list of factors is non-exhaustive. Lopez, 443 F.3d at 1284.

  Mr. Woody argues that certain statements made by the agents during the encounter

  rendered it nonconsensual because they were deceptive.3 Specifically, he complains

  that Agent Zuercher lied to him by stating that it would be “no big deal” if Mr.

  Woody had abused Jane Doe 1 just one time. Aplt. Br. at 44–45. Agent Zuercher

  was indeed lying to Mr. Woody with this statement. Even one instance of child

  sexual abuse is a major crime, and Agent Zuercher said he was aware of that fact in

  later testimony but told Mr. Woody otherwise in an effort to make him more

  comfortable talking about it. R. Vol. III at 57–59.




  3
    Mr. Woody also notes that Agent Zuercher “used imperative phrases” to convince
  Mr. Woody to talk, namely by saying “I gotta know what happened that night.” Aplt.
  Br. at 37, 44. Mr. Woody does not elaborate on how such statements might be
  coercive, though he does call them “accusatory,” Reply Br. at 9. But the district
  court found that those statements were “spoken gently and politely rather than
  aggressively or threateningly.” R. Vol. I at 416. Consequently, we find that Agent
  Zuercher’s “imperative” statement that the agents needed to know what happened
  would not have made a reasonable person in Mr. Woody’s position feel he was not
  free to end the encounter.
                                            14
Appellate Case: 21-2007    Document: 010110726939         Date Filed: 08/19/2022    Page: 15



        Nonetheless, we hold that Agent Zuercher’s statement that one instance of

  abuse would be “no big deal” did not turn the consensual conversation into an

  investigative detention. Certain forms of deception by officers can be indicative of

  coercion, which would render consent to searches or seizures involuntary under the

  Fourth Amendment. See United States v. Harrison, 639 F.3d 1273, 1278 (10th Cir.

  2011). But “[n]ot all deceit and trickery is improper,” id. at 1280; the surrounding

  circumstances are significant to the analysis, and the operative question is whether

  “deceit or trickery is used to imply an individual has no ability to refuse consent.”

  Id. For example, in Harrison, the court found that an officer’s false suggestion that

  there might be bombs in the defendant’s apartment was coercive and vitiated the

  defendant’s consent to a search of the apartment, because the defendant was left

  “with two options: (1) deny consent to search and accept the risk that a bomb had

  been planted in the apartment; or (2) consent to the search”—hardly a choice at all.

  Id.

        In contrast, here, Agent Zuercher falsely telling Mr. Woody that one instance

  of abuse was “no big deal” did not affect Mr. Woody’s ability to decline to talk.

  Agent Zuercher’s only lie was to minimize the consequences of a confession. While

  this sort of deception may have ultimately induced Mr. Woody to keep talking, its

  mechanism for doing so was not to make a reasonable person feel he could not

  terminate the encounter; it was to make a reasonable person feel he had not so much

  to lose by continuing the encounter and being honest. In fact, depending on the

  circumstances, a reasonable person might feel freer to decline to speak with police

                                             15
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022    Page: 16



  after being told that the alleged crime was “no big deal.” This type of lie did not

  invalidate Mr. Woody’s consent. Thus, the “deception” here does not alter our

  conclusion that the April 25 encounter between Mr. Woody and the FBI agents was

  consensual and so did not implicate his Fourth Amendment rights.

            B. Motion to Suppress October 23 Statements

        In his other motion to suppress denied by the district court, Mr. Woody argued

  that his October 23, 2018, statements to the FBI agents must be excluded because the

  agents violated his Fifth Amendment right against self-incrimination.4 Here there is

  no genuine and material factual dispute, and we review the district court’s legal

  conclusions de novo, Cook, 599 F.3d at 1213, and affirm the denial of Mr. Woody’s

  motion.

        The Fifth Amendment affords citizens the right to remain silent, to have an

  attorney present, and to be informed of these rights when the individual is both (1) in

  custody and (2) subject to interrogation by police. Miranda v. Arizona, 384 U.S. 436,

  477–79 (1966). There is no dispute here that Mr. Woody was interrogated without an

  attorney present when he spoke with Agent McCaskill and Agent Zuercher at the

  state police station on October 23, 2018. Whether Mr. Woody was in custody at that



  4
    Mr. Woody makes only a cursory mention of the Fourth Amendment as a basis for
  his claim that the October 23 encounter violated his constitutional rights. Aplt. Br. at
  56. But he fails to make any substantive argument related to his Fourth Amendment
  rights in this section, focusing instead on the application of Miranda and the Fifth
  Amendment when discussing this encounter. Thus, we find any potential Fourth
  Amendment arguments about the October 23 encounter waived due to inadequate
  briefing. See Garrett, 425 F.3d at 841.
                                            16
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022    Page: 17



  time is disputed, however. Assessing whether an individual is in custody is a

  totality-of-the-circumstances inquiry involving many different factors. See United

  States v. Lamy, 521 F.3d 1257, 1259 (10th Cir. 2008). Though we have substantial

  doubts that Mr. Woody was in custody at all—which would mean his Fifth

  Amendment rights never attached—we need not wade into that fact-intensive issue

  because, even if he was in custody, Mr. Woody plainly waived his Miranda rights

  before making the incriminating statements at issue.

        Citizens can waive their Miranda rights if the waiver is “made ‘voluntarily,

  knowingly, and intelligently.’” Smith v. Mullin, 379 F.3d 919, 932 (10th Cir. 2004)

  (quoting Miranda, 384 U.S. at 444). This requires that the waiver “was the product

  of a free and deliberate choice rather than intimidation, coercion, or deception,” and

  was “made with a full awareness of both the nature of the right being abandoned and

  the consequences of the decision to abandon it” based on the totality of the

  circumstances. Id. (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)). “In

  determining whether rights were voluntarily waived, we consider: the suspect's age,

  intelligence, and education; whether the suspect was informed of his or her rights; the

  length and nature of the suspect’s detention and interrogation; and the use or threat of

  physical force against the suspect.” United States v. Smith, 606 F.3d 1270, 1276

  (10th Cir. 2010).

        In advance of any questioning at the October 23 interrogation, Agent

  McCaskill displayed and explained a form detailing Mr. Woody’s Miranda rights.

  Agent McCaskill then explicitly asked Mr. Woody if he wanted to answer questions

                                            17
Appellate Case: 21-2007    Document: 010110726939        Date Filed: 08/19/2022    Page: 18



  without an attorney present. When Woody said, “I guess,” Agent McCaskill let

  Woody know that counsel could be appointed for him, but that he needed a clearer

  answer. After a second “I guess,” which Agent McCaskill again said was insufficient

  to waive the right, Mr. Woody eventually responded, “I will.” R. Vol. III at 100–02.

  This suffices as an unambiguous waiver of his right to an attorney. Mr. Woody then

  signed the advice-of-rights form, which contained a formal waiver of all his Miranda

  rights.5

         Mr. Woody has not identified any facts that would render his waiver

  involuntary or unintelligent, nor do we see any in the record. Agent McCaskill

  thoroughly explained Mr. Woody’s Miranda rights at the very beginning of the

  interrogation. There is no allegation of any deficiency in Mr. Woody’s mental state

  or mental capacity. The agents never threatened to use or used any physical force

  against Mr. Woody. Mr. Woody argues only that his two responses of “I guess” to

  the waiver request, before the unambiguous “I will” response, “rendered the waiver

  of his Miranda rights invalid.” Aplt. Br. at 55–56. We are not persuaded. Clarifying

  whether the suspect is in fact waiving his rights does not take away from the

  suspect’s ultimate voluntary and intelligent choice to do so; to the contrary, Agent


  5
    Mr. Woody makes much of the fact that the polygraph examination, for which he
  signed a separate consent form, never actually occurred. He notes that he “was never
  informed that the consent to take a polygraph [was] invalidated.” Aplt. Br. at 54.
  But the polygraph consent form was separate from the Miranda advice-of-rights
  form, and the Miranda form’s waiver was not limited in scope to questions asked
  during the polygraph examination. Thus, the polygraph consent form and the agents’
  decision not to carry out the polygraph examination have no bearing on the question
  of whether Mr. Woody waived his Miranda rights.
                                            18
Appellate Case: 21-2007    Document: 010110726939         Date Filed: 08/19/2022    Page: 19



  McCaskill made every reasonable effort to ensure Mr. Woody’s uncoerced

  willingness to continue with the interrogation here.

        Consequently, Mr. Woody’s waiver of his Miranda rights at the beginning of

  the October 23 interview was valid. His Fifth Amendment rights were therefore not

  violated, and his subsequent incriminating statements were admissible, so we affirm

  the district court’s denial of Mr. Woody’s motion to suppress the October 23

  statements below.

            C. Admission of Dr. Pilon’s Hearsay Statement

        At the government’s request, the district court admitted testimony about Jane

  Doe 1’s statement to Dr. Pilon in which she identified Mr. Woody as the person who

  abused her. R. Vol. I at 345–46. Mr. Woody now challenges that evidentiary ruling

  by the district court, which we review for an abuse of discretion. United States v.

  Tome, 61 F.3d 1446, 1449 (10th Cir. 1995). “Our review is especially deferential

  when the challenged ruling concerns the admissibility of evidence that is allegedly

  hearsay.” Id.

        “Hearsay is a statement, other than one made by the declarant while testifying

  at the trial or hearing, offered to prove the truth of the matter asserted. Under Fed. R.

  Evid. 802, hearsay evidence that does not meet an exclusion or exception is generally

  inadmissible at trial.” United States v. Pulido-Jacobo, 377 F.3d 1124, 1132 (10th Cir.

  2004) (quotation marks and internal citation omitted). The government does not

  contest that Dr. Pilon’s testimony that Jane Doe 1 told him Mr. Woody abused her

  was hearsay, under this standard definition. But the government argues, and the

                                             19
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 20



  district court agreed, that the testimony was nonetheless admissible under the well-

  established exception to the hearsay rule for a statement that is “made for—and is

  reasonably pertinent to—medical diagnosis or treatment” and “describes medical

  history; past or present symptoms or sensations; their inception; or their general

  cause.” Fed. R. Evid. 803(4). The government claims that Jane Doe 1’s statement to

  Dr. Pilon fits this description.

         As Mr. Woody argues, “a declarant’s statement relating the identity of the

  person allegedly responsible for her injuries is not ordinarily admissible under Rule

  803(4) because statements of identity are not normally thought necessary to promote

  effective treatment.” United States v. Joe, 8 F.3d 1488, 1494 (10th Cir. 1993)

  (emphasis in original). But in Joe, this court joined other circuits in holding that

  hearsay testimony as to a “sexual abuser’s identity is admissible under Rule

  803(4) where the abuser has such an intimate relationship with the victim that the

  abuser’s identity becomes ‘reasonably pertinent’ to the victim’s proper treatment.”

  Id. at 1495. See also Tome, 61 F.3d at 1450.

         Here, the district court applied Joe’s rule and held that the identity of Jane Doe

  1’s abuser was “reasonably pertinent” to her diagnosis and treatment because it was

  “necessary to determine if [she was] in a safe environment or in danger of being

  abused again.” R. Vol. I at 346 (quoting United States v. Chaco, 801 F. Supp. 2d

  1200, 1213 (D.N.M. 2011)). We agree. Mr. Woody was Jane Doe 1’s stepfather, a

  relationship that put him in a position to continue abusing her. Knowing his identity



                                             20
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 21



  was necessary for Dr. Pilon to report the abuse to the proper authorities so that it

  could be investigated and halted.

        Mr. Woody argues to the contrary that the sexual abuse occurred too long

  before the medical examination for the identity of the abuser to be reasonably

  pertinent, especially because there was no evidence of physical injury, and he also

  asserts that it was not reasonably pertinent because Jane Doe 1 was not actually

  living with Mr. Woody at the time of the exam (instead, she was living with her

  father). But the record indicates that Mr. Woody and Jane Doe 1’s mother shared

  custody of Jane Doe 1 with her father, so there was a good chance Jane Doe 1 would

  be living with them again eventually, making Mr. Woody’s identity pertinent to

  ending the abuse. The passage of time between the abuse and the medical exam, as

  well as the lack of any apparent physical injury at the time of the exam, are also

  irrelevant to the question of whether the abuser’s identity was pertinent to Jane Doe

  1’s treatment or diagnosis here. “All victims of domestic sexual abuse suffer

  emotional and psychological injuries, the exact nature and extent of which depend on

  the identity of the abuser.” Joe, 8 F.3d at 1494. Physical injuries are therefore not

  the end-all-be-all of a medical examination of an alleged minor sexual abuse victim.

  Additionally, the fact that the abuse did not occur within the thirty days prior to the

  exam did not mean abuse could not occur again in the future, given Mr. Woody’s

  relationship to Jane Doe 1.

         Mr. Woody relies on one additional case to argue that Dr. Pilon’s testimony

  about Jane Doe 1’s identification of Mr. Woody was inadmissible: United States v.

                                             21
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 22



  Charley, 189 F.3d 1251 (10th Cir. 1999). In Charley, the court held that the district

  court abused its discretion in admitting the testimony of an expert witness under

  Federal Rule of Evidence 702. There, the challenged expert was Dr. Renee Ornelas,

  who had examined the two girls who were allegedly sexually abused by the

  defendant. Id. at 1257. The examination occurred approximately two months after

  the girls had initially disclosed the abuse, and while Dr. Ornelas found no physical

  evidence of abuse at that time, she nonetheless concluded (and testified at trial) that

  the girls had been abused based on conversations with the girls and their mother. Id.

  The court held that Dr. Ornelas’s expert opinion that “sexual abuse in fact occurred”

  was not admissible under Rule 702 because the pediatrician was “merely vouching

  for the credibility of the alleged victim[s],” which “encroaches upon the jury’s vital

  and exclusive function to make credibility determinations, and therefore does not

  ‘assist the trier of fact’ as required by Rule 702.” Id. at 1267.

        Mr. Woody argues that, like Dr. Ornelas in Charley, Dr. Pilon here was simply

  vouching for Jane Doe 1’s credibility by testifying to her identification of Mr. Woody

  as her abuser. But Charley is inapposite for multiple reasons. First, Dr. Pilon was

  admitted as a fact witness rather than as a Rule 702 expert witness, given that he was

  the doctor who examined Jane Doe 1 immediately after her disclosure of the abuse to

  her father. As a result, Rule 702, which deals with expert opinions, does not apply as

  it did to Dr. Ornelas in Charley. In fact, Dr. Pilon’s testimony here is more

  analogous to that of a different doctor in Charley: Dr. Edward Junkins, the victims’

  pediatrician, who examined the girls immediately after they disclosed the defendant’s

                                             22
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022    Page: 23



  abuse to their mother. Id. at 1256. At trial, Dr. Junkins testified, “without objection,

  to the facts of the girls’ medical history and treatment, and the facts of his

  examination,” and he repeated “what the girls told him” during that examination. Id.

  at 1263. The court found no issue with the admission of Dr. Junkins’ testimony

  under Rule 803(4), for essentially the same reasons we affirm the admission of Dr.

  Pilon’s testimony here. Id. at 1263, n. 14 (“Treating professionals may relate

  statements made to them by the alleged victims, as long as the statements were made

  for the purposes of diagnosis or treatment.”).

        Second, unlike Dr. Ornelas in Charley, Dr. Pilon’s testimony at issue in this

  case did not amount to an “unconditional opinion that [the victim] was in fact

  sexually abused.” Id. at 1266. Dr. Pilon was merely repeating Jane Doe 1’s own

  statement as a factual matter—hearsay, but admissible hearsay—and so was not

  “vouching” for her credibility by basing an expert opinion on her statements alone.

  Thus, Charley does not support a different result, and we find no abuse of discretion

  in the district court’s admission of Dr. Pilon’s testimony as to Jane Doe 1’s

  statements.

            D. Substantive Reasonableness of Sentence

        The district court sentenced Mr. Woody to life imprisonment on each of the

  three counts, run concurrently, rejecting Mr. Woody’s request for the statutory

  minimum sentence of 30 years. Mr. Woody appeals that sentence as substantively

  unreasonable.



                                             23
Appellate Case: 21-2007     Document: 010110726939         Date Filed: 08/19/2022     Page: 24



        We review the substantive reasonableness of a sentence for an abuse of

  discretion and “examine whether the length of the sentence is reasonable given all the

  circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).”

  United States v. Chavez, 723 F.3d 1226, 1233 (10th Cir. 2013) (quotation marks

  omitted). A sentence is only substantively unreasonable if it “exceed[s] the bounds

  of permissible choice, given the facts and the applicable law.” Id. “Further, we

  presume a sentence is reasonable if it is within the properly calculated guideline

  range.” Id. Here, the sentence of life was within guideline range properly calculated

  by the PSR, and so it is Mr. Woody’s burden to rebut the presumption of

  reasonableness. Id.

        In its written sentencing opinion, the district court identified twenty-two

  factors that “put downward pressure on Woody’s sentence,” including his age and

  lack of prior incarceration. R. Vol. I at 447. But it also identified fifty-three factors

  that “put upward pressure to keep Woody’s sentence within the Guideline range and

  give a life sentence.” Id. at 450 (quotation marks omitted). Balancing these factors,

  the district court concluded that the life sentence was “sufficient, but not greater than

  necessary, to comply with the four purposes that 18 U.S.C. § 3553(a)(2) enumerates.”

  Id. at 457. The only reasons Mr. Woody presents to rebut the presumption that this

  analysis and resulting sentence were reasonable are: (1) even if Mr. Woody was

  given his requested thirty-year sentence, he would be eighty-five to ninety years old

  at the time of his release; (2) Mr. Woody had no prior criminal history other than an

  arrest for driving while intoxicated; and (3) Mr. Woody does not pose a risk to the

                                              24
Appellate Case: 21-2007     Document: 010110726939        Date Filed: 08/19/2022       Page: 25



  public because he would not be living with any young girls upon his release from

  prison.

        Those three facts do not demonstrate that the district court’s thorough analysis

  of the relevant § 3553 factors and subsequent sentence of life was an abuse of

  discretion. Mr. Woody essentially asks us to redo the § 3553 analysis and reach a

  different conclusion than the district court. But we find no error in the district

  court’s reasoning and do not second-guess its defensible discretionary assessment of

  the relevant factors. Thus, on this record, Mr. Woody has failed to rebut the

  presumption that the sentence was reasonable and we affirm the district court’s

  imposition of a life sentence for Mr. Woody.

                                    III.   CONCLUSION

        Based on the foregoing, we AFFIRM Mr. Woody’s conviction on each count and

  AFFIRM the sentence of life imprisonment on each count, run concurrently.




                                             25